Jan 09 2017 ODOM HP Fax page 3 Cet y

Notice of Eligibility and Rights & U.S. Department of Labor
Responsibilities Wage ond How Divislon
(Family and Medical Leave Act) US Wage and Hoe Davin

 

OMB Cantal Namba: 123 F000$
STLA018

Th gential, to bo alee 2 Ghremployce must have warked for an cmployer for ak least 42 montis, maevl Ihe hows of sereise requ fin the 12
months preceding the lowe, and work ata slie with ar henst $0 Finployors within 75 miles. While use of this form by omploycra fa ophonl, 2
futy complied Form WH-38 1 provides omptoyens with the informaiton required by 29 C.F.R. B 824.200(b), which must be provided whhin
five business days of the emplayer notlfylag the anuployer of the need for FMA, leave, Part 8 provides canployeea with information

regarding thelr nghts and responsibilities for taking FMLA leave, as required by 29 CPR. § 825.300¢b), (ch,

TO Jennifer Artest
Employce

From: Belay Pottatiar
Employer Represcatattye

DATE: 12017
Ox TAROT? — You Informed us thit you needad leave boginning on Oacember 3D, 2016 guy:

‘The bith of é child, ox planoment fa child with you for adoption or foster gare;
¥ ‘Your own serfous health condition
Because yoy ore needed to care dor your sporuae; abild: patent due 10 his/her serious health condition,

Because of'a qualifying exigency wrudag oul ofthe thot thal your spouse; 20H OF daughiey, patent is in covered
detive duty af call to covered active duly simsa withthe Amd Porces.

Becousd you ong the Spo: no or daughter parent
seftous fajusy or ines,

next of kin of z covered servleemeniber with 6

 

This Notice is to infonn you that you:

f Ase eligible for FRILA leave (See Part B below for Rights end ftesponslbilities)
Are not eligihle for PMLA leave, bechtise (only onc cenaon need be checked, glthough you may not bs eligible flor ether seasons):
——— Youhave not met the FMILA's 12-mnath teagth of servine soquirement. As of the fist dete of hoquested leave, you will
have Worked approximately montha townyils this fequlrement.
You have not met the PMLA's hous of servine requirement.
You do not work andlor repost to asite wiih $0 or more smployeas within 75-railos,
Ifyou have any questlons, comaci Betay Pelletior tr view the
FMLA poster locuied in Sraak Rog #38

PARY BRIGHTS AND RESTONSIBTLITIRG FOR TAKING FNL LEAVE)

As caplained Is Pan A, you mee the eligibhity requirements forteking FMLA leave snd atill hove PMLA leave avaiable inthe applleette
i2-month pizind. Bewerer, in order fox at % Setermine whether your ahertce qqnalities su FMLA bones, you runt rebeen the
Follawieg lnforraation to ee by  danuary 24, 2017 » Gite cerlfloation is mquested, extployers must allow a feast 15
salendar days trom receipt ofthis native; addidonal ase tony be required in some clvcametencen.) 1Fsufiivlens Information isnot provided In
aidlinely thames, your lexve muy be denied,

wx Sultydeot certification to support your mqunnt for PMLA feave. A cematication fiom shat sofs oyth dhe intrenenon aeoesvary to mpponl your
retest tal Wn met exctognd

Sulfictent documentation to exmbtich the required relationship betwee you mtd your faraily member,

Other infaraston meededt tnuch as documentation for ality Teanily Towve). vn

 

v7 No addition ionmehen requested
Free! CONTINUED ON NEXT PAGE . Form WHEEL Rensod Celyuery 2018

 

JA-24
| 494

If your Wave does qualify as FILA lgave you will bave che following praponsbelittes whils on PMLA faave (only checked blanks apply

wv Conner Belay Palietior wy 078-840-0352 fn make tergngements to contin to make your shore
of tha oremium 60) Your bentih witurance ¢0 malaiaig heals benelien whlle. you steer leave, You have ammninoe 2 (or Apllesi,
taco eta eng Perle ke which to mak premiim payments, Vf psyment w not cede tupely, yw geoap bralth jasuraucs fry be
anneal, georel wa pany ley wrtlting at least 15 days baatheo the data thet pow health covirege will lope, oF, a our OPAMNO, wh ony pay yoay

choy of the preéntumns during FMLA teave, end recover these payments fous you upon your rewm to work.

——~ ‘Fae wall berequtedto we your svellsbln paid siek, vacation, andite ofa lewve fangs your FMLA sheence, This
anes the oR will negatve your paid down and the lenve will slea be conskicred prowtted iw aod counted syodnst your FMLA eave

fennant, .

Dise-te-youy ataing while te company, pou axe ons dered a Jory corployes" ax defined my the FMLA Ag a “kay employee,” eeRorstign ts

eniphoyinl nav be dented Rllosiang FMLA. leave on the gramds itt mach eestoratca Will ese sabeinatial 4a privecan seonoena fury {0 ak

We haved. __bave ant detepmised that romong you lo smeploymien af the eoadugion of FMLA feave veil cause cobmerdel aad pnevens

epohorney ham ie ts, :

v White of leave yoo will be required i= Furnuh us with pomodic reporta of your ttetua aed intent Yo retire to work every 3 WOsKs

Undisats, miata) ef penodio ports, 09 appropriate {or the partys Leave pityation)
ifthe cheepntstanees of your leave chonge, ead you sre able ia retuve 1p work earlier than dhe duis hudlented of the tele form, you Will be required
to nollly va af beset tre werkdaya prior te the date you datead to heport for wank,

Myeur leave dons quality a¢ PMLA leave you will beve the Following rights while on FMLA leave:

2 You have aright underthe FMLA, for op 12 woeks of unpard leave ia a 12emnanth period calsuland as
fhe onhetefur year (Fanuacy — Doortaber},

 

 

i fined leave year bised om . ae
on the 12-troaty getlod mmsanted Gorwerd dhyen phe deqe of pony firey FMLA leave usage
¥ + rolling” Wench period measured backward from the dace of wty MLA leove ange

¢ Fou bave a inght wager the PMLA for wp to 26 weeks of unpaid lexyein manngle i2smonth perwd ho cue fore covered stwonmember wath w sorlas
sory oF Hloeas. Thug single T2amonth perod commencoden

® Four kqahth benefits monat b¢ medinined chang say parod of unpaid Jenve unter dhe sume cnadsueed ps sf yeu contigued ty Work

* — Yousnust bo salismied to dee anne or ay oquiveluntion with the #anie pay, benafity, ond sens aed oondsious of employment on your mien Kom
FMLA peovested lnove, [0 your Leave entends beyond the ead af your PMLA entienenl, you do not have return righds wader FMLA

+ Kyodo nat retin in work following EMILA lettre for @ xbasni ether hens £} thy vontituetion, reaxrenct, er poactaf's surpis health condition whack
would entile you io FMLA leave; 2) the commntation, FROARTGILED, Oe Oncol OF a tovertd garvicomcenbey'y barloas folury or Meas whled would eahtle
oat fo PMLA, Leave, ot 3) otter eupitoytatoat bavond yout Sonim, yep may be equine to rel inanay ay Roe oor chime of health msenen prenigts
piid.on your bahelf dung your FMLA keve,

& Two have bot daliemed youubown shat yall sas nas ecorued paid Teawe winte taking your cppaid PMLA leave oatitlontent, you have the Byht to bave

Heh, Vacation, andlor, eihen leave tan.co with your phpiad leieve qntliternent, prctulted youmntel any applicable eeRTAANES

aftha loavs paloy Applicata conditions reluted to thy cobsttoloual sad forte need ea forth below, ffyou do oot must its mqunmoents
ior Whing pau leave, you teault entitled to take teipoad FMLA leave

 

eailable a .

nf OF 8 Copy Of coodiismes apphouble to sick/vacatiowotler seve usage pleare wfer wo
oma Appliceblé conditions for yee of pold Inve:

 

 

SC _.
——
—s

: er
Once we obtale the helenmadon from you aa spotitied above, we wi heforne yan, withthe & buslwess days, whether your toave will be Canignated ap
EMEA ieave and count tomers your EMLA Jeave enthlentat, Hyon have BAY qoeHiona, pluie do mot herattete 69 eoutnet:

Batay Pellatter 2 978-840-B982 _.

   
 

 

   

  
  
 

 
      
             

~ "-FAPERU OF MROUCTION AGT NOFICE AND PUBLICHUEREN STATEMENT
tthe for srnployiex to provicie employers with acilee of hair allpibil Gor FMLA pratectlon an thets tights and respocaibylides 29 UE. 2877 ro
CORRE OIE, (4) Teds saandatory Sor employers tq rend Gitbh Gactosune ineat recoals Rox threp veers 29 UE. #4616 A CPR tosne

AGG,

Perdons ate not Thqunidd bo mepond dg Uns dnlleckanek Ga(olmation untess tt soinently wh OM coniret Of Labor ostanatey that j

wr cn mye enone tence
iy td comp! ehegh Taatkon, 4 have any venuenly re, :

catlnele or any otter eine of’ colleston unfneion, belad Tinea fe redugng ta pd wend tbens to the Adasinistytor, Wageait flow Duvin

ULS. Department of Lali, Reon $:9802, 200 Consiihtion ave, Fe Wantnpton Oc 2210 00 KOT SEND THY COMPLETED fORM TORE WAGE’

AND HOTA DIVISION,
bi Potts WIESAT Revued Febaumiy 3003”

 

JA-25 -
Jan 06 2017 OR038M HP Fax page 6

Certification of Health Cane Provider for U.S. Department of Labor Hi
Employee's Serious Heatth Condition ‘Wee end Hour Division ¥
{Family and Medical Leave Asi) UE hannad Haar Dt nlan

OMB Control Numnber 4993-003

 
   

 

prereset
o rare ee ee ee
FESR ibe a

      

errr ig ts nae . tis i Be

INSTRUCTIONS to the EMPLOVER: ‘The Fomily and Medical Leave Act (FMLA) provides thet on employer
TAY ToQuire ae employee seeking FMLA protections hecause of a need for loave due to a sérlouy health condition te
submit a medical certification issued by die exiployes's health care provider. Please complete Stution { befors giving
this form to your employes. Your response (a volunlary. While you aro 204 required to use this form, you may not aak
the employee to provide more information than atlowed under the FMLA, regulatinns, 29 CPR, $F 825,306-825.308,
Braployers must genorally maintain records and documents relating i medical certifications, recertification, or
medical histories of employesa created for FMLA purposes as confidential medical records i cepprate Mestecords
from tho usual personnal files and in accordance with 29 CIR. § 1630.14(0)(2), i thy Americans with Disebillties
Acs eppiiss, and tn aocordancs with 29 CFR. § 1635,9, if the Geneiic Information Rondiscrhnination Act applies.

Employer name and contact: Demouine Super Marken, Ino, Betsy Pailatter, Bensiis Manager 876-040-0262

   

Employee's job title: Produce rape Regular work schedule: 40 Hoss

 

Employee's essential job functions:

Chesk if job desoviption is atiached:

AE ae Rae ee eS Te
INSTRUCTIONS to the EMPLOYEE: Please complete Section 1 before giving this form to your medica]
provider. The FMLA permite av omptoyer te require thet you subrnit a timely, complste, and enffichoat medical
cetifioathon to support 4 sequest for FILA leave due to Your own serious hoalth condition. Hf requested by your
employer, your response is required to obtain at xetala the benefit of PMLA Protections, 29 U.8.C, 8% 2643,
26t4(eX3). Failure to provide a complete end sufticiont medica? certification say result in x denial of your FMLA

request. 29 CAR, § 845.315. Your employer must give you af least 13 calender days to retorn this form, 29 CER,

      

 

 

 

§ 825.308fh),
' i
Your name: Senn lee Art €5/
First Midd: Last

      
  

   

 

  
 

  
  

         

 

Fro
Fi

  

es PA nro re a nenecncrr ar errr ntl r ce mts
eae ares PAPAL EK ee rae bis eats

INSTRUCTIONS to the HEALTH CARE PROVIDER: ‘Your pationt has requested leave usider the FMLA,
Answer, folly and completely, all applicable parts, Severn! questions sek & tasponse ag to the frequency or
duration of a condition, treatment, ate, ‘Your answer Should be your best esimute based upon your medion!
knowledgs, expetionta, aud exantination of the patient, Be as specific as you can; terms such ap “Ufotints,”
“unknown,” ar “iydeterminste” may not be sufficient to detestnine FILA, coverage. Limit your sespanges to the
condition for which the employee ib seeking eve. Do nut provide infoemation about genetic tests, as defined in 29
CBR § 1635.3(1}, genetic services, as defined in 29 CPR. § 1035.3(0), or Ge manifestation of disease or disorder
in the cmployee's faimily cuembers, 29 CYR. § 1635.30). Please be pire 10 aigts the ea en x a he

29.

ane Si
Provider's name and buelneys address: odd BL) Mota Mts
Type of practice / Medica! specialty:

Tapa SO QUIS = Bt} Fax JOD) oa

Page [ CONTINUED ON NEXT PAGE Fora WH-OE Roviend May 20]5

  
 

Ty
re,

  

ra

     

 
  

      
  
 

 

JA-26
Jan 09 2017 O04PM HP Fax pegs? CL fl

      

ert

1. Approxinante date condition commenced: f 2) 20 } aol 7

Prohable duration of condition: Of Ob [2017

Mark below as applicable: ;
Was the pation admitted for an overnight stay ino hospital, hospice, or residential medical care facifity?
wautlo Yes. MWeo, dates of sdimission:

L8./ 40 | Bol b
Date(s) you treated the patient for condition:

2./ Bo g [2017

Will the patient need to hava treatment visits at least twice per year duc to the condition’? ke __. Yon,

Perec Pam
Bee ea

 

Was medication, other than ovemthe-counter medication, proscribed? lo % ea.

Was he petlent referred ta other health sare provider(s) for evaluation or treatment (¢.g,, physical therapist)?
oe Ves. Tf so, state the meture of such treatments and expected duration of treatment:

 

2. fs the medical condition pregnancy? he Yes. Ifso, expected delivery date:
4. Use the informacion provided by the employer in Section 1 ts answer this question, Ifthe employer fatis to
provide a list of the employee's essential functions or a job description, answer these questions bused upon
the employee's own desoription of his/her Job functions. .
Is the employes unsbic to perform any of hivher job finstions due to the condition: No ves
Tf so, idemity the fob functions the employer is magble io perform: : . /

Cheat 15 tus if tG bf

YI Lue } gle a,
4. Desertbe other rolsvent medical tacts, if roy, related to the condition for which the employee seeks jewve Ti
{such medical faets may include symptoms, dingnusis, or any regimen of Conthwing trextment such ax the use
af spectatized equipment): -

tnd OLY LAG VOC ¢ S810 Yi.
Poor concen tea tron,

_———— nec

ee ;
ae

Pagel COMTINLBO ON WEXT PAGE Form WH-386-3 Devised May 2035

 

   

 

 

 
 
  

 

———JdA-2F

 
    

Pe RE!

Jan 09 2017 O3040M HP Fax page 8 C q H¢
7 er nee PE Cota ‘ y
$. Will the omployee be incapeultared for & singie conthwous = nptiod of time duc to his/her medical condition,
AY cs,

   

| |
if
including any time for reatment and reoovery? No es

If 20, estimate the beginning and ending dates for the period of incapacity: 1afsolte “0 2 ay/ 200]

6. Will the employee need ¢o attend follow-up treatment appotiniments or work part-tine or on a reduced
schedule because of the employee's medical condition? — No Yes.

ed

if so, are the weatments or the reduced number of hours of work raedically necessary?
__ Na th MM rf

Estimate treatment schedule, if any, including the dates of any scheduled appointoents and the tine
required for each appointment, including any recovery period:

 

Estimate the part-time or reduced work schedule the employee needs, if any;
hour(s) per day;

7, Will the condition cause episodic flare-ups periodically preventing the emptoyes from performing, bis/ber job
functions? Noy Vex,

dayt per week from | threngh

 

 

is (t medicalty necessary for the employee to be absent from work during the flare-ups?
ao Mo. Yes. ifsc, explain:

 

 

Based upon the patient's medion! history and your knowledge of the medical condision, ostinete the
frequency of flase-upe and the duration of related incapacity thet the patient may have over the ness 6
months (.g.. 1 episode every 3 months lasting 1-2 days):

Prequency : times per week(s) month(s)

Duvation: hours or day(s) per eplsode

 

 

 

 

 

 

 

 

 

 

 

Page a CONTINUGD ON NEXT PAGE Porm WIFAUKE Revierd May 2015

JA-28 ren
Jan O08 2OIF O3:04PM RP Fax bege 9
CEY 744

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
  

 

Sa
sy
or
ect Led ot fja[ 2017
of Beetth Care Provider Date i é

PAPERWORK REDUCTION ACT NOVICE AND PUBLIC NIRDEN STATEMENT

I eubmiilod, it ls mandstory for amployers to rotaln A copy af daly dicclosure In thole records fore three yous, 20.5.0. § 2616; 29
CPR. § 625.500. Pormons ore not required to fennond a collection of Informasion unjess It displays « cuncully valid OMB
control mumber, The Orpartintat of Labor estates dive it wil] take au xversge of 20 enteutes fox reapondents w complete thiy
collection affntormation, inoluding the rms far reviewing kastructtons, sarciing exiting date sounsta, gathering ond roblotalntag
the data needed, and completing and toviawlag the collection of tefonaation Téyou have aay comments regarding tis burden
eatlounte or any other aspont of this collection information, nolading supgesilons for redugiag Oils batden, send thom wp the
Adsninisizator, Wage nnd Hour Divison, U8. Deparment of Labor, Room 893502, 200 Constianion Ave.. NW, Weshington, DC
20210. DO NGF SEND COMPLETED FORM TO THE DEPARTMENT OF LABOR: REFURN ‘FO TAR PATIENT,

Pago 4 Forts WH-O80-6 Revised May 3015

JA-29 oe
